PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 9,847,973
Issue Date: December 19, 2017
Application No. 15/453,737
Filing or 371(c) Date: March 8, 2017
Attorney Docket No. 51940.226.2  



:
:
:
:	DECISION ON PETITION
:
:




This is a Notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed January 21, 2022.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Inquiries related to this communication should be directed to Joy Dobbs at (571) 272-3001. 


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions


cc:	ZACHARY S. PRATT
	FREDRIKSON & BRYON, P.A.
	200 SOUTH SIXTH STREET, SUITE 4000
	MINNEAPOLIS, MN 55402-1425